IN THE MATTER OF THE PETITION                                                          *           IN THE
FOR REINSTATEMENT OF                                                                               COURT OF APPEALS
EDWARD DORSEY ELLIS ROLLINS, III                                                       *           OF MARYLAND
TO THE BAR OF MARYLAND
                                                                                       *           Misc. Docket AG No. 43
                                                                                                   September Term, 2019

                                                                                   ORDER



                        Upon consideration of the Verified Petition for Reinstatement of Edward Dorsey

Ellis Rollins, III, Bar Counsel’s consent thereto, and the record herein, it is the 23rd day of

October, 2019,

                        ORDERED, by the Court of Appeals of Maryland that the Petition be, and the same

hereby is, GRANTED; and it is further

                        ORDERED, that, effective November 1, 2019, Edward Dorsey Ellis Rollins, III be

reinstated as a member of the Bar of Maryland; and it is further

                        ORDERED, that, on November 1, 2019, the Clerk of the Court shall replace the

name of Edward Dorsey Ellis Rollins, III upon the register of attorneys entitled to practice

in this Court and certify that fact to the Trustees of the Client Protection Fund and the clerks

of all judicial tribunals in this state.




                                                                                       /s/ Robert N. McDonald
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                       Senior Judge
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-10-23 12:27-04:00




Suzanne C. Johnson, Clerk